GOODRICH, P, J.
I dissent from the opinion of Mr. Justice WOODWARD, for three reasons:
1. There is no statute declaring Smith’s office of justice of the peace "vacant” because while such justice he accepted the office of town clerk. Therefore I think mandamus does not lie until a vacancy has been declared in a proper proceeding for. that purpose. People v. Board of Trustees, 59 Hun, 204, 206, 13 N. Y. Supp. 447, affirmed without opinion in 128 N. Y. 657, 29 N. E. 148. See, also, Cronin v. Stoddard, 97 N. Y. 271, and Foot v. Stiles, 57 N. Y. 399.
2. I do not think the offices are incompatible because the justice ©f the peace and the town clerk are members of the town board, and that board audits the compensation of both officers. This is also the. ease as to the compensation of the town clerk" or a justice, when either holds that office alone. The town board, of which such officer is a member, must audit the account of such officer, he being one of its *419members, as directed by sections 160 and 172 of the town law. So, also, section 58 recognizes the right of a justice of the peace to hold the office of supervisor; and, as the supervisor is a member of the town board, he is not forbidden to act as a member of such board in auditing his own accounts as a justice of the peace.
3. I should be influenced by the suggestion that the policy of the law forbids the holding of two offices by one person, if it were not that there is no such statutory provision applicable to the offices of justice of the peace and the town clerk, and that the contrary right of a justice of the peace to hold another office, viz. that of a supervisor, is expressly recognized by section 58 of the town law.
I think the order should be affirmed.